Title: To John Adams from James McHenry, 6 August 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 6 Augt. 1799

I have had the honour to receive your letter of the 26th, two of the 27th and two of the 29th ulto.
It will certainly be attended with serious inconvenience, to yeild to the application, made by the Northampton Company of volunteers, for the loan of two Brass Field pieces, and subject the Department to similar requests, which having once set the example, I shall not find it easy to resist. Artillery destined for the army, cannot with any degree of propriety be loaned to militia, and we have no surplus for such a purpose. However careful these may be, it must suffer as well by use, as from unavoidable accidents. I shall in the present instance, in conformity with what appears to be your desire give the necessary orders for furnishing the two peces of Brass artillery solicited.
The inlosed names of candidates for Surgeons and mates for the 14th & 15th Regiments, with their recommendations are respectfully submitted. Perhaps you will be able to make a better selection from the list inclosed in my letter of the  ulto. This included all those who have offered for medical appointments from Massachusetts.
With the greatest respect I have the honour to be, Sir, / your most obt. / & hble St.

James McHenry